ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
American Systems Corporation                  )      ASBCA No. 60084
                                              )
Under Contract No. N62583-08-D-0136           )

APPEARANCES FOR THE APPELLANT:                       Joseph G. Billings, Esq.
                                                     Katherine B. Hill, Esq.
                                                      Miles & Stockbridge P.C.
                                                      Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Anthony K. Hicks, Esq.
                                                      Trial Attorney

                               ORDER OF DISMISSAL

       Pursuant to the request of the parties in appellant's "Stipulation of Dismissal with
Prejudice," dated 12 July 2016, this case is hereby DISMISSED WITH PREJUDICE.

       Dated: 14 July 2016




      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60084, Appeal of
American Systems Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals